Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is being considered by the examiner.
Drawings
The drawings were received on 6/29/2020.  These drawings are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2011/0299341).
Regarding claim 1, Lim et al. disclose a memory device (figure 1) comprising:
memory cells connected between a bit line and a source line (see figure 1);
a voltage generator (voltage supply 140) configured to generate program voltages and
verify voltages which are to be applied to a selected word line connected to a selected memory cell [para. 0088];
a page buffer (page buffer group 120) configured to store data respectively sensed in verify operations using the verify voltages, and transfer a program allow voltage, a program inhibit voltage or a program control voltage to the bit line by sequentially using the data; and
a logic circuit  (control logic 160 & input/output logic 150) configured to generate page buffer control signals for controlling the page buffer [para. 0035].
Regarding claims 2-4. Lim et al. disclose the memory device of claim 1, wherein the page buffer includes:
a plurality of input latches (Fig. 2: input/output latch 125) configured to store the data respectively sensed in the verify operations;
an output latch (Fig. 2: input/output latch 125) configured to sequentially receive data transmitted from the input latches;
a precharge circuit (Fig. 2: precharging 123) configured to precharge the bit line to a positive voltage according to data stored in the output latch; and
a discharge circuit configured to discharge the bit line according to data stored in the output latch; 

wherein the plurality of input latches transmit, to the output latch, data sensed by a higher verify voltage among the verify voltages; and
subsequently transmit, to the output latch, data sensed by a lower verify voltage among the verify voltages, after a certain time elapses after previous data is transmitted [para. 0119].
Regarding claims 5-8, Lim et al. disclose the memory device of claim 2, wherein the precharge circuit is connected between a node (S01) and a power supply voltage terminal (see figure 2, precharge 123), and
wherein the discharge circuit is connected between the node and a ground terminal (see figure 2);
a switch (bitline connection circuit 122) connected between the node (S01) and the bit line, and controlled according to a page sensing signal, wherein a turn-on level of the switch varies depending on a level of the page sensing signal; wherein a turn-on level of the switch varies depending on a level of the page sensing signal (PBSENSE; [para. 0045]).
Regarding claim 8, Lim et al. disclose the memory device of claim 7, wherein, when the level of the page sensing signal is a high voltage, the program allow voltage or the program inhibit voltage is applied to the bit line (N1 is activating according to high/positive voltage level; [0046]),
wherein, when the level of the page sensing signal is a sensing voltage having a positive voltage, which is lower than the high voltage, the program allow voltage or the program control voltage is applied to the bit line (N1 is activating according to high/positive voltage level).

Regarding claim 10, Lim et al. disclose the memory device of claim 7, wherein the voltage generator outputs, to the selected word line, the program voltage having levels increased in stages when the plurality of input latches are sequentially transmitting the data to the output latch, wherein, while the program voltage having levels increased in stages is output, the logic circuit constantly maintains the page sensing signal at the level of the sensing voltage (figure 1, paras. 0039-0040, 0043).
Regarding claim 11, Lim et al. disclose the memory device of claim 2, wherein the voltage generator outputs the program voltage having a constant level to the selected word line while the plurality of input latches are sequentially transmitting the data to the output latch (paras, 0039-0040, 0043).
Regarding claims 12-13, Lim et al. disclose the memory device of claim 7, wherein the plurality of input latches: simultaneously transmit, to the output latch, data sensed by the other verify voltages except data sensed by a lowest verify voltage among the verify voltages; and transmit the data sensed by the lowest verify voltage to the output latch, after the data are simultaneously transmitted to the output latch; wherein the voltage generator steps down the level of the program voltage, and wherein, while the program voltage is stepping down, the logic 
	Regarding claims 14-18, 19 and 20, the apparatus as previously discussed in claims 1-13 would be performed the method as claimed.  Therefore, they are analyzed as previously discussed with respect to apparatus claims 1-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/GENE N AUDUONG/Primary Examiner, Art Unit 2825